Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn, reversed on the facts, information dismissed *742and bail exonerated. We are of opinion that the defendant’s guilt was not established beyond a reasonable doubt. There was not only opportunity but motive on the part of defendant’s people-in-law upon whom defendant was calling to see his child to place the revolver in defendant’s overcoat pocket. The overcoat was out of defendant’s physical possession for more than two hours, and for at least one-half hour it was hanging on a peg in the place of business conducted by defendant’s father-in-law while defendant was away getting something to eat. On a mere pretext the police were called in by the father-in-law and the revolver was found by them in defendant’s overcoat pocket. Lazansky, P. J., Hagarty, Scudder and Tompkins, JJ., concur; Kapper, J., dissents and votes to affirm.